08/26/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 22-0388




ROCK CREEK CATTLE COMPANY,                     Case No.: DA 22-0388
Ltd. LP,
             Plaintiff/Appellant,
                                        ORDER GRANTING UNOPPOSED
      vs.
                                           MOTION FOR EXTENSION
POWELL COUNTY,
            Defendant/Appellee.



      Appellant Rock Creek Cattle Company, Ltd. LP, having filed an Unopposed

Motion for Extension within which to file Appellant’s Opening Brief, and good

cause appearing therefor;

      IT IS HEREBY ORDERED that said Motion is GRANTED. Appellant’s

Opening Brief is due September 28, 2022.




                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                        August 26 2022